1. Is the plaintiff M. L. Mull the beneficial owner of the land described in the complaint, as alleged in the complaint? Answer: "Yes."
2. Was said land burned and injured by reason of the negligence of the defendant, as alleged in the complaint? Answer: "Yes."
3. What damage, if any, is the plaintiff M. L. Mull entitled to recover of the defendant L. and N.R.R. Co. by reason of said injury? Answer: "$300."
From the judgment rendered, defendant railroad company appealed.
The assignments of error relate exclusively to the ruling of the court overruling a demurrer interpreted to an amended complaint. The original complaint alleged that the feme plaintiff was the owner and in possession of the land alleged to have been burned by the negligence of the defendant company. This allegation was denied.
The plaintiff was allowed to file an amended complaint setting out her title, and also to make S.W. Lovingood a party defendant. The amended complaint sets out facts which show that the legal title to the land is in S.W. Lovingood, but that the equitable title as well as the actual possession is in feme plaintiff.
The defendant company demurred for misjoinder of parties and misjoinder of causes of action. The defendant Lovingood filed no answer. We think the demurrer was properly overruled.
The purpose of the action was to recover damages for negligently burning plaintiff's land. The title to it was put in issue by the (594)  answer.
It was proper to amend the complaint by setting out the *Page 631 
equitable title of plaintiff, as well as to make Lovingood, who held the legal title in trust for her, a defendant.
No answer was filed by Lovingood and the trust was not denied. The plaintiff had a right to recover upon the strength of her equitable title, and it was the better practice to set it out in the complaint. Geer v.Geer, 109 N.C. 680; Murray v. Blackledge, 71 N.C. 492; Skinner v. Terry,134 N.C. 305; Farmer v. Daniel, 82 N.C. 152.
The defendant company cannot be heard to complain because Lovingood was made a defendant, as he filed no answer, raised no issue, and is bound by the judgment for damages against defendant company.
Affirmed.
Cited: Matthews v. Lumber Co., 187 N.C. 652.